  Case 3:18-cv-01179-PAD Document 46 Filed 02/08/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO

 MARINE ENVIRONMENTAL
 REMEDIATION GROUP LLC AND MER
 GROUP PUERTO RICO LLC,

         Plaintiffs,
                                                            CIVIL NO. 18-1179 (PAD)
                         v.

 TRAVELERS PROPERTY CASUALTY
 COMPANY OF AMERICA,

         Defendant.


                                           JUDGMENT

       In accordance with the Order issued today (Docket No. 44), judgment is hereby entered

administratively closing this case.

       This case is now closed for statistical purposes.

       SO ORDERED.

       In San Juan, Puerto Rico, this 8th day of February, 2019.

                                                       s/Pedro A. Delgado-Hernández
                                                       PEDRO A. DELGADO-HERNÁNDEZ
                                                       United States District Judge
